                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 United States of America,                                 Case No. 02-cr-0407 (WMW/AJB)

                                 Plaintiff,
                                                     FINAL ORDER OF FORFEITURE
        v.

 Harry Kwabena Ossei,

                                 Defendant.


       WHEREAS, on November 29, 2018, the Court entered a Preliminary Order of

Forfeiture ordering Defendant Harry Kwabena Ossei to forfeit property to Plaintiff United

States of America pursuant to 18 U.S.C. § 853(p), in conjunction with 28 U.S.C. § 2461(c);

       WHEREAS, the United States posted a Notice of Criminal Forfeiture for at least 30

consecutive days on an official government Internet site (www.forfeiture.gov), beginning

on December 4, 2018, providing notice of the intention of the United States to dispose of

the property described below in accordance with law, and of the right of third parties to

petition the Court within 60 days after the first date of posting for a hearing to adjudicate

the validity of their alleged legal interest in the property; and

       WHEREAS, no petitions have been filed with the Clerk of Court and the time for

filing a petition has expired;

       NOW, THEREFORE, IT IS HEREBY ORDERED that:

       1.     Plaintiff United States of America’s motion for a final order of forfeiture as

to substitute property, (Dkt. 53), is GRANTED.
      2.     All right, title and interest in the following property are hereby forfeited to

and vested in the United States, pursuant to 18 U.S.C. § 853(p), in conjunction with 28

U.S.C. § 2461(c):

             a. 1444 Granada Avenue North, Oakdale, legally described as Lot 41,

                Block 1,    Charter   Oaks,       Washington   County,   Minnesota,     PIN

                30.029.21.31.0043;

             b. 1456 Granada Avenue North, Oakdale, legally described as Lot 40,

                Block 1,    Charter   Oaks,       Washington   County,   Minnesota,     PIN

                30.029.21.31.0044; and

             c. $200.81 in unclaimed currency.

      3.     The above-described property shall be disposed of by the United States in

accordance with law.

      LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: February 15, 2019                                 s/Wilhelmina M. Wright
                                                         Wilhelmina M. Wright
                                                         United States District Judge




                                              2
